On the presentation of this case by argument I could not see the justice of an affirmance of the judgment and sentence of guilty of these defendants. My reasons were supported by the shortness of time the prosecuting witness had to make up his mind that he should part with his money by reason of fear. The ride, which was requested by him, was but a few minutes in duration; they were entering or about to enter Tucson; no direct threat was made against the prosecuting witness and no weapon was exhibited to create fear. It is true that the rule that this court set forth in the case of State v. Tuttle as quoted in the body of this opinion should be persuasive — the rule being that jurors are in better position to weigh the testimony that are we — yet to my mind, as I now concur in the opinion so ably written by Justice LA PRADE, I do believe, in addition to the foregoing, that the sentence was excessive, and that the defendants should have the advantage of this specially concurring opinion for future use.